 

Exhibit 10.2

 



[img001_v1.jpg]    

David Rose

Partner

 

david.rose@dentons.com

D   +44 1224 356 152

M   +44 777 624 6476

Dentons UKMEA LLP

The Capitol

431 Union Street

Aberdeen

AB11 6DA

DX AB17

 

dentons.com



 



Turcan Connell

Solicitors

Princes Exchange

1 Early Grey Street

Edinburgh

EH3 9EE

 

Our ref: DAR/DMC/113954.00001

Your ref: NS/F.2898.030

 

27 April 2018

 

Dear Sirs

 

First Capital Real Estate Operating Partnership LLP and Others

M B Forbes and Others

The Angus, Kingennie, by Dundee

 

On behalf of First Capital Real Estate Operating Partnership L.P., a Delaware
limited partnership (32-0357887) 410 Park Avenue 14th Floor, New York, NY 10022
and First Capital Real Estate Trust Incorporated, a Maryland real estate
investment trust (45-3770595) 410 Park Avenue 14th Floor, New York, NY 10022
(together referred to as the “FC Parties”) we accept your offer dated 27 April
2018 on behalf of the Contributor as defined in the draft Contribution Agreement
annexed to your said offer (the “Contributor”) and we now hold the contract for
the Contributor and the FC Parties to enter into the Contribution Agreement
relating to the contribution of land at Shank of Omachie by Kingennie, Angus for
development, constituted by your offer dated 27 April 2018 and this letter, to
be concluded.

 

Yours faithfully   /s/ David Rose Witness /s/ Brian Glen       Name: Brian Glen
  The Capitol   431 Union Street Aberdeen This formal letter is signed for and
on behalf of Dentons UKMEA LLP by the following member, David Rose. AB11 6DA



 

Maclay Murray & Spens ► Gallo Barrios Pickmann ► Muñoz ► Cardenas & Cardenas ►
Lopez Velarde ► Rodyk ► Boekel ► OPF Partners ►
[img002_v1.jpg] ► McKenna Long

 

Dentons is a global legal practice providing client services worldwide through
its member firms and affiliates. Dentons UKMEA LLP is a limited liability
partnership registered in England and Wales under no. OC322045. It is authorised
and regulated by the Solicitors Regulation Authority and the Law Society of
Scotland. A list of its members is open for inspection at its registered office:
One Fleet Place, London EC4M 7WS. Any reference to a “partner” means a person
who is a partner, member, consultant or employee with equivalent standing and
qualifications in one of Dentons’ affiliates. Please see dentons.com for Legal
Notices.

57025292.01

 

 